Citation Nr: 0407104	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A hearing was held at the RO 
before the undersigned Acting Veterans Law Judge in March 
2003.

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran filed his claim to reopen in December 2001.  
Therefore, to reopen his claim he must submit existing 
evidence that was not previously submitted to decisionmakers 
and that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156 (2003).  Here, 
the March 2003 hearing transcript reflects that the veteran 
indicated that three private physicians treated him whose 
records have not been associated with his claims folder.  
While the veteran is ultimately responsible for the 
submission of evidence, VA's duty to assist includes making 
reasonable efforts to obtain evidence on the veteran's 
behalf.  See 38 C.F.R. § 3.159(c) (2003).  Such efforts need 
to be undertaken.

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  After obtaining the necessary release 
form from the veteran, make reasonable 
efforts to obtain the his private 
treatment records from Health South, 
formerly known as Spain Rehabilitation, 
in Birmingham, Alabama.

3.  After obtaining the necessary release 
form from the veteran, make reasonable 
efforts to obtain the his private 
treatment records from Dr. McCalla, in 
Birmingham, Alabama.

4.  After obtaining the necessary release 
form from the veteran, make reasonable 
efforts to obtain the his private 
treatment records from Caraway Methodist, 
including records from Dr. DeWeis, in 
Birmingham, Alabama.

5.  Readjudicate the veteran's claim to 
reopen.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since October 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
HARVEY P. ROBERTS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



